Citation Nr: 0205739	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
neurological condition, including memory loss, claimed due to 
treatment performed in June 1998 at the Denver Department of 
Veterans Affairs (VA) Medical Center (MC).

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the heart, including arrhythmia and 
fibrillation, claimed the result of treatment performed in 
June 1998 at the Denver VAMC.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to 
March 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1999 decision of the VA Ft. 
Harrison Regional Office (RO), which denied benefits under 38 
U.S.C.A. § 1151 for claimed memory loss and heart disability.  
In January 2000, the veteran testified before a Hearing 
Officer at the RO.  


FINDING OF FACT

The most probative evidence of record supports the conclusion 
that the veteran has no neurological condition or additional 
heart disability as a result of June 1998 treatment at the 
Denver VAMC.


CONCLUSION OF LAW

The criteria for benefits pursuant to 38 U.S.C.A. § 1151 for 
a neurological condition and an additional heart disability 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the RO has advised the veteran, there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C. §§ 5102,  5103, 5103A, and 5107 (West Supp. 2001).  VA 
has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

Among other things, these new criteria redefine the 
obligations of VA with respect to the duty to assist, and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that 
additional development and notification action is not 
warranted as VA has already met its obligations to the 
veteran under the new criteria.  See Wensch v. Principi, 15 
Vet. App. 362 (2001).

First, VA has a duty to notify the veteran and his  
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 5103 
(West Supp. 2001).  The veteran has been duly notified via 
the September 1999 rating decision, the December 1999 
Statement of the Case, October 2000, May 2001, and February 
2002 Supplemental Statements of the Case, and a February 2001 
letter from the RO.  Thus, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, the RO letter, and the Statements of the 
Case complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West Supp. 2001).  Initially, the Board notes that the 
veteran has not referenced any evidence that might aid his 
claim which the RO has not yet attempted to obtain.  The RO 
requested all relevant treatment records identified by the 
veteran, including both VA and private treatment records.  In 
that regard, the Board notes that the veteran has argued that 
there may be nursing notes from June 1998 which may prove 
beneficial to his claim in some way.  However, the record 
shows that the RO requested such records, but was repeatedly 
advised that all records associated with the June 1998 
procedure had been provided. 

The veteran was also provided two VA medical examinations, 
during which the examiners reviewed the claims file and 
provided an opinion as to the issue on appeal.  The RO has 
also obtained a detailed September 2000 medical opinion.  The 
Board has considered the veteran's assertions to the effect 
that such examinations were inadequate because, in his 
opinion, the examiners were not qualified and/or did not 
conduct sufficiently thorough physical examinations.  
However, the Board finds that these examinations, conducted 
by qualified VA medical professionals, were sufficiently 
thorough to provide an adequate basis on which to decide the 
veteran's claims.  The examination reports indicate that the 
examiners reviewed the veteran's medical records and examined 
him.  In addition, these reports provide considered medical 
opinion specifically addressing the issue on appeal.  Thus, 
the Board finds that yet another VA medical examination is 
not warranted.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of these claims, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The record shows that in May 1999, the veteran filed 
application for compensation pursuant to 38 U.S.C.A. § 1151 
for disability which he claimed was due to a cardiac 
catheterization performed at the Denver VAMC in June 1998.  
Specifically, he claimed that during the procedure, the 
cardiologist administered Adenosine which caused his heart to 
stop for one minute.  He indicated that as a result of that 
Adenosine injection, he now had arrhythmia and fibrillation 
of the heart, as well as elevated blood pressure.  He also 
claimed that the "stoppage of my heart has affected my short 
term memory bank of my brain somehow."  He also alleged that 
he subsequently had several additional stent placements, and 
that such procedures should have been performed in June 1998 
at the Denver VAMC.  

In support of the claim, the RO requested and obtained 
private and VA clinical records dated from June 1991 to June 
2001.  In pertinent part, these records show that in June 
1998, the veteran sought treatment from the Montana VA 
Healthcare System with a two-week history of increasing chest 
pain.  He was stabilized before being transferred to the 
Denver VAMC for catheterization.  After discussing the risks 
and benefits of the procedure and obtaining consent from the 
veteran, a cardiac catherization was performed on June 11, 
1998, which showed the left anterior descending artery had a 
50-70 percent proximal lesion.  Also, a high grade lesion was 
noted in the circumflex and there was a 95 percent right 
coronary artery lesion.  The hospitalization summary notes 
that the cardiac catheterization procedure was complicated by 
persistent chest pain following stenting of the right 
coronary artery.  Adenosine was given for this prolonged 
chest pain and the veteran suffered an asystolic arrest.  He 
was resuscitated after about 30 seconds to a rhythm of atrial 
fibrillation with rapid ventricular response.  Thereafter, he 
was transferred to intensive care and rate control for his 
atrial fibrillation was begun with intravenous Esmolol drip.  
His fibrillation proved fairly recalcitrant and he was given 
a dose of Digoxin.  He spontaneously converted back to sinus 
rhythm and had no further atrial fibrillation.  He was 
reportedly free of cardiac pain during the remaining period 
of his hospitalization.  At the time of discharge, it was 
recommended that he schedule appointments with his 
cardiologist and primary care physician to evaluate the 
significance of his circumflex and left anterior descending 
artery lesions.  

Subsequent clinical records show that the veteran continued 
to receive treatment for complications associated with 
arteriosclerotic heart disease, including multiple coronary 
interventions in July, September, and December 1998, February 
and September 1999, and June 2001.  None of these records 
contains any indication that the veteran has any additional 
disability as a result of June 1998 treatment at the Denver 
VAMC.

In connection with his claim, the veteran was afforded a VA 
medical examination in August 1999, at which time he reported 
a history of arteriosclerotic heart disease since 1998 with 
six subsequent stent placements and a February 1999 
myocardial infarction.  He stated that he had an angioplasty 
in June 1998 at the Denver VAMC and that "they lost me on 
the table."  He indicated that, since then, he had 
deterioration of his heart; his current complaint was of 
angina with exercise, requiring nitrates for relief.  He 
claimed that his episodes of rapid heart beat were due to the 
June 1998 treatment at the Denver VAMC.  After examining the 
veteran, the impression of the examiner was disease of the 
heart due to arteriosclerotic heart disease, manifested by 
myocardial infarction, abnormal coronary angiogram, abnormal 
perfusion test, 6 stents, and angina and recurrent 
tachyarrythmia.  The examiner commented that it would be 
"hard to believe" that the veteran's current cardiac status 
is secondary to the June 1998 VA treatment.  Rather, he 
indicated the opinion that the veteran's condition was 
associated with the proven intrinsic heart disease associated 
with arteriosclerotic coronary disease accelerated by a risk 
factor of non-insulin dependent diabetes mellitus.  

On VA neurological examination in August 1999, the veteran 
reported that in June 1998, he suffered a myocardial 
infarction and underwent heart catherization at the Denver 
VAMC.  He indicated that during the procedure, he went into 
asystole and had multiple complications since that time, 
primarily cardiac in nature.  He also indicated that he had 
difficulty concentrating, memory loss, and loss of strength 
in his left leg.  On objective examination, the veteran had a 
normal gait and cerebrallar examination was normal.  Recent 
and long term memory was intact.  Cranial nerves II through 
XII were also intact.  The examiner's impression was history 
of myocardial infarction and heart catherizations with 
secondary complication of asystole.  It was noted that the 
veteran complained of concentration difficulties, but 
neurological examination was normal.  The examiner indicated 
that, while it would be reasonable to have some memory 
difficulty following multiple myocardial infarctions, 
neurological examination was completely normal in the veteran 
and there was no objective evidence of a neurological deficit 
related to his cardiac procedure.  

The veteran was examined by a private neurologist in August 
1999 relative to his complaints of left lower leg weakness.  
After diagnostic testing, the neurologist concluded that such 
symptoms were likely referable to mild diabetic amyothrophy.  

At a February 2000 hearing, the veteran alleged that since 
the June 1998 procedure at the Denver VAMC, he had 
arrhythmia, fibrillation, and memory loss, and that such 
conditions stemmed from the trauma of the surgery.  He 
further asserted that the surgeon who performed the June 1998 
surgery acknowledged that he had given the veteran an 
overdose, stating "I shouldn't have give it to you.  I 
should have used my intuition and not given you that much, 
but I gave you too much and that's what put you out."  The 
veteran also claimed that another physician advised him that 
when the original stent was placed in June 1998, a stent 
should have been placed in the left coronary artery.  He was 
advised by the hearing officer to obtain written statements 
from the physicians.  He did not provide any additional 
statements.  

In support of his claim, the veteran submitted a report of an 
October 1999 examination conducted in connection with his 
application for Social Security Administration disability 
benefits.  After examining the veteran, the examining 
psychologist concluded that the veteran had an organic 
personality syndrome and an adjustment disorder which 
prevented him from performing work-related activities.  

In March 2000, the psychologist who performed the October 
1999 examination indicated that the veteran had reported that 
his problems had begun following treatment for heart problems 
at the Denver VAMC.  The psychologist indicated his opinion 
that "the procedures in Denver, likely could have caused, as 
well as not caused, the difficulties mentioned above."  

In a September 2000 opinion, a VA physician indicated that he 
had reviewed the evidence of record regarding the veteran's 
claim.  He indicated that there was no medical evidence to 
substantiate the veteran's claim that he had suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  He noted that the veteran had been 
informed of the risks and potential complications of the 
procedure and gave his consent.  He indicated that the events 
noted during and after the cardiac catheterization in June 
1998 were reasonably foreseeable based on the procedure 
performed.  He also indicate that there was no evidence to 
substantiate the veteran's claim that VA failed to properly 
diagnose and treat his condition.  Rather, he indicted that 
the treatment and care provided to him was consistent with 
sound medical practices.  

The veteran also submitted a copy of a July 2001 news story 
reporting that a British scientist had indicated that he was 
finding evidence that consciousness may continue after the 
brain stopped functioning and the patient was clinically 
dead.  The veteran indicated that the scientist believed that 
in cardiac arrest victims the insult to the brain was so 
severe that it stopped the brain, and that he would expect 
profound memory loss from such an incident.  

II.  Law and Regulations

As the veteran's claim was received at the RO after October 
1, 1997, the "new" version of 38 U.S.C.A. § 1151, as well 
as its implementing regulations, governs this claim.  VA 
O.G.C. Prec. No. 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31,263 
(1998)).

In pertinent part, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability or death were service-connected.  A disability is 
a qualifying additional disability if it was not the result 
of the veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  

Under 38 C.F.R. § 3.358 (2001), compensation is not be 
payable for the continuance or natural progress of disease or 
injuries.  Additionally, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The issue in this case is whether the veteran has 
neurological disability or additional cardiovascular 
disability, which was caused or aggravated by VA medical 
treatment in June 1998.  

The veteran contends that medication administered by VA in 
June 1998 caused his heart to stop and produced chronic 
arrhythmia and fibrillation, as well as memory loss.  In 
support of his claim, he has submitted an equivocal, March 
2000 letter from a private psychologist who indicated that he 
had reported that his problems began following treatment for 
heart problems at the Denver VAMC.  The psychologist 
indicated that "the procedures in Denver, likely could have 
caused, as well as not caused, the difficulties mentioned 
above."  Also submitted by the veteran was a copy of a news 
article describing a study of the brain by a British 
scientist.  

As set forth above, the RO sought medical opinion in 
connection with the veteran's claim.  In an August 1999 
examination report, after reviewing the veteran's medical 
history and examining him, a VA physician concluded that it 
would be "hard to believe" that the veteran's current 
cardiac status was secondary to the June 1998 VA treatment.  
Rather, it was opined that the veteran's condition was 
associated with the proven intrinsic heart disease associated 
with arteriosclerotic coronary disease accelerated by a risk 
factor of non-insulin dependent diabetes mellitus.  

In a separate August 1999 VA neurological examination report, 
the examiner indicated that, while it would be reasonable to 
have some memory difficulty following multiple myocardial 
infarctions, neurological examination was completely normal 
in the veteran and there was no objective evidence of a 
neurological deficit related to his cardiac procedure.  

Finally, in September 2000 a VA physician indicated that he 
had reviewed the evidence of record regarding the veteran's 
claim.  He indicated that there was no medical evidence to 
substantiate the veteran's claim that he had suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  He noted that the veteran had been 
informed of the risks and potential complications of the 
procedure and gave his consent.  He indicated that the events 
noted during and after the cardiac catheterization in June 
1998 were reasonably foreseeable based on the procedure 
performed.  He also indicated that there was no evidence to 
substantiate the claim that VA failed to properly diagnose 
and treat his condition.  Rather, he indicated that the 
treatment and care provided was consistent with sound medical 
practices.  

The Board finds that the August 1999 and September 2000 VA 
medical opinions are entitled to far more probative weight 
than the lay assertions of the veteran, the general medical 
news article provided by the veteran, and the psychologist's 
very equivocal opinion in a March 2000 letter.  

With respect to the veteran's opinion regarding the diagnosis 
and etiology of claimed neurological and cardiac 
disabilities, the Board assigns it little probative weight as 
there is no indication of record to indicate that he has any 
specialized education, training, or experience on which to 
base his medical conclusions.  Cf. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

The news article submitted by the veteran simply provides 
"speculative generic statements" and does not pertain 
specifically to the veteran's case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Moreover, the article does not 
discuss the relationship between cardiac arrest and memory 
loss to "a degree of certainty such that, under the facts of 
[the veteran's case], there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. 
App. 314, 317 (1998)).

Likewise, the March 2000 opinion by the psychologist is of 
limited probative value.  First, the probative value of the 
opinion is limited as it does not reflect that it was based 
on clinical data or a review of the veteran's medical 
records.  Moreover, the psychologist gave no rationale to 
support his opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, the equivocal nature of the opinion detracts greatly 
from its probative value.  

On the other hand, the August 1999 and September 2000 medical 
opinions from the VA examiners reflect that they were based 
on actual examination of the veteran, as well as a complete 
review of his specific medical history.  Bloom, 12 Vet. App. 
at 187.  Moreover, the opinions are obviously considered and 
provide a clear and unequivocal opinion regarding the issues 
on appeal.  In view of the foregoing, the Board finds that 
these medical opinions are entitled to great probative 
weight. 

Other than the evidence above, the Board finds that there is 
no other competent and probative evidence of record that the 
veteran suffered additional disability, to include a 
neurological or additional cardiovascular disability, as the 
result of June 1998 treatment at the Denver VAMC.  Here, it 
is noted that the veteran has indicated that a doctor told 
him that such treatment was negligent.  However, the Board 
assigns little probative weight to these assertions, 
considering that "the connection between what a physician 
said and the layman's account of what he purportedly said," 
when filtered through a "layman's sensibilities" is 
"attenuated and inherently unreliable."  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

Based on all of the above, the Board finds that the 
preponderance of the most probative evidence of record 
establishes that the veteran does not have a neurological 
disability or additional heart disability as a result of his 
June 1998 VA treatment.  The benefit of the doubt doctrine is 
not applicable where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for claimed memory loss and additional disability of the 
heart is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

